PER CURIAM.
We dismiss the appeal in this case for lack of standing. See Bodenstab v. Dep’t of Prof'l Regulation, 648 So.2d 742, 743 (Fla. 1st DCA 1994). At oral argument, the Board’s counsel affirmed that the petitioner, Robert Petito, would not be subject to discipline for any matter that has been brought to the Department’s attention to date. This avowal ameliorates Petito’s concern that the Board might use probation or other types of discipline as an impermissible condition on his license. It also buttresses our conclusion that Petito lacks standing: beyond receiving the relief he sought below (i.e., an unconditional transfer of his license) he has no basis for *553apprehension that the Board will attempt to improperly impose discipline upon him.
DISMISSED.
DAVIS, LEWIS, and MAKAR, JJ„ concur.